        Case 1:15-cv-05340-KPF Document 12 Filed 05/18/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YUN ZHOU ZHANG,
                            Petitioner,
                     -v.-
OSCAR AVILES, in his official capacity as
Warden of Hudson County Correctional
Facility, CHRISTOPHER SHANAHAN, in his                15 Civ. 5340 (KPF)
official capacity as New York Field Office
Director for U.S. Immigration and Customs           SCHEDULING ORDER
Enforcement, JEH JOHNSON, in his Official
Capacity as Secretary of Homeland Security,
and LORETTA LYNCH, in her official capacity
as Attorney General of the United States,

                            Respondents.

KATHERINE POLK FAILLA, District Judge:

      On July 29, 2015, the Honorable Shira A. Scheindlin entered an Order

requiring the Government to provide Petitioner with an individualized bond

hearing within fifteen days and closing this case. (Dkt. #7). On September 28,

2015, Respondents filed a notice of appeal of that decision. (Dkt. #9). On April

27, 2020, the Second Circuit Court of Appeals remanded this matter for further

consideration in light of the Supreme Court’s decisions Nielsen v. Preap, 139 S.

Ct. 954 (2019), and Jennings v. Rodriguez, 138 S. Ct. 830 (2018). The matter

was reassigned to this Court on April 28, 2020.

      The Court has been advised that Petitioner was given an individualized

bond hearing on August 5, 2015, that was continued to September 15, 2015,

at which time the presiding immigration judge denied Petitioner bond. The

Court has been further advised that Petitioner was granted a second bond
         Case 1:15-cv-05340-KPF Document 12 Filed 05/18/20 Page 2 of 2



hearing based upon changed circumstances, which resulted in Petitioner being

granted bond. Petitioner was released from ICE custody on December 30,

2015, and remains at liberty. Finally, the Court has been advised that an

immigration judge granted Petitioner’s application for relief from removal on

July 13, 2018, that the Government appealed that decision to the Board of

Immigration Appeals, and that the appeal remains pending.

      In light of these developments, the parties are hereby ORDERED to file

letters on or before June 2, 2020, advising the Court as to their positions

regarding whether the Petition has been mooted, and if they believe it has not

been mooted, proposing next steps in this proceeding. If the parties believe the

matter has not been mooted, they are further directed to provide the Court with

the names of the public officers who succeeded the named Defendants in their

official positions, so the case caption can be updated pursuant to Federal Rule

of Civil Procedure 25(d).

      SO ORDERED.

Dated:       May 18, 2020
             New York, New York             __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge




                                        2
